NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUBANY APARICIO DE LEON LOPEZ,                  No.    15-71602

                Petitioner,                     Agency No. A201-051-234

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Hubany Aparicio De Leon Lopez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion

to reconsider the denial of his prior motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen or reconsider.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in denying De Leon Lopez’s motion

to reconsider for failure to identify any error of fact or law in the IJ’s prior decision

denying his motion to reopen. See 8 C.F.R. § 1003.23(b)(2). De Leon Lopez did

not show that the IJ erred in denying his underlying motion to reopen, where De

Leon Lopez had not presented a copy of his notice of hearing to support his claim

that it was confusing, and had not established eligibility for relief. See 8 U.S.C.

§ 1229a(e)(1); cf. Singh v. INS, 295 F.3d 1037, 1040 (9th Cir. 2002) (holding that

petitioner established exceptional circumstances where he arrived late to his

hearing based on a misunderstanding, had previously appeared at all scheduled

hearings, and had “no possible reason to try to delay the hearing” because he was

eligible for adjustment of status as the beneficiary of an approved visa petition). In

addition, the record does not support his contention that the agency failed to

consider relevant factors or evidence. See Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA did

review the record).




                                           2                                     15-71602
      We do not reach De Leon Lopez’s contentions regarding equitable tolling

and ineffective assistance. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010) (review is limited to the actual grounds relied upon by the BIA); Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                 15-71602